Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Most pertinent prior art, including U.S. Patent No. 7,819,922 to Sweeney, U.S. Patent Pub. No. 2005/0245933 to Sevrain, and U.S. Patent Pub. No. 2009/0112269 to Lieberman et al. disclose a vertebral implant assembly including a prosthetic vertebral body capable of being inserted into a spinal column, the prosthetic vertebral body having a fastener receiving member having at least two distinct fastening portions, the distinct fastening portions comprising a first fastening portion receivable by the fastener receiving member of the prosthetic vertebral body, and a second fastening portion configured to fasten to cancellous bone, wherein both the first and second fastening portions are threaded, and wherein the thread of the first fastening portion is finer than the thread of the second fastening portion. The prior art fails to teach or disclose, however, wherein the first fastening portion is insertable to a threaded end of said second fastening portion and wherein a non-cancellous bone end of the second fastening portion is configured to be attached to a non-prosthetic vertebral body end of the first receiving portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775